 Case 2:19-cv-09346-DMG-KS Document 25 Filed 05/21/20 Page 1 of 1 Page ID #:90



1

2

3

4

5

6

7

8                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
9

10   GARY FIELD,                                )   Case No.: CV 19-9346-DMG (KSx)
                                                )
11                Plaintiff,                    )   ORDER RE JOINT
                                                )   STIPULATION FOR DISMISSAL
12         vs.                                  )   OF ENTIRE ACTION WITH
13
                                                )   PREJUDICE [24]
     AETNA LIFE INSURANCE                       )
14   COMPANY,                                   )
                                                )
15                                              )
                 Defendant.                     )
16
                                                )
17                                              )

18         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that the above-
19   captioned action is dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the

20
     Federal Rules of Civil Procedure. The parties shall bear their own fees and costs.

21
     DATED: May 21, 2020                            ________________________________
22                                                  DOLLY M. GEE
                                                    UNITED STATES DISTRICT JUDGE
23

24

25

                                                1
